tcmemo_2004_12 united_states tax_court peoples prize petitioner v commissioner of internal revenue respondent docket no 18658-02x filed date daniel l pfaff president for petitioner elizabeth edwards and michael blumenfeld for respondent memorandum opinion haines judge respondent determined that peoples prize does not qualify as an organization described in sec_501 and consequently is not exempt from federal_income_tax under sec_501 petitioner challenged respondent’s determination by timely filing a petition for a declaratory_judgment pursuant to sec_7428 after exhausting its administrative remedies and satisfying jurisdictional requirements see sec_7428 rule c the case was submitted for decision under rule upon the stipulated administrative record for purposes of this proceeding the facts and representations contained in the administrative record are accepted as true see rule b and are incorporated herein by this reference the issue for decision is whether petitioner is operated exclusively for charitable purposes within the meaning of sec_501 unless otherwise indicated all section references are to sections of the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure background petitioner a nonprofit corporation with its principal_place_of_business at warren michigan was incorporated under the laws of michigan on date with its purpose being to create and administer prizes for humanitarian goals the prizes will be broad based consisting of donations of no more and no less than dollar_figure one dollar us currency per person petitioner’s form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code was filed on date petitioner supplemented the information contained in form_1023 through correspondence with respondent during the remainder of and into early the original articles of incorporation were restated on date and date to provide peoples prize is organized exclusively for charitable religious educational and scientific purposes including for such purposes the making of distributions to organizations that qualify as exempt_organizations under sec_501 of the internal_revenue_code or the corresponding section of any future federal tax code peoples prize will fulfill these purposes by creating and administering prizes for humanitarian goals the prizes will be broad based consisting of donations of at least dollar_figure one dollar us currency per person petitioner does not intend to commence operations until it receives recognition as a sec_501 organization in response to respondent’s requests to provide greater detail about its proposed activities petitioner provided the following description peoples prize plans to become an internet-based appeal for support of bold humanitarian goals all monetary contributions that we receive from individuals and from any source will be applied to prizes we will be posting the amount of contributions the amount of prizes these will be identical and the number of contributions on the website daily or as frequently as possible it is our hope and expectation that the prizes will continue to grow continuously both in the dollar amount and in the number of contributors when a challenge is eventually achieved by one of the competitors peoples prize will award the monetary amount of the prize to the victor the entire process is much like circulating a petition combined with a real and growing prize to create interest and eventually real competition our first prize is for the mass production of a reliable car for example our first prize states we the people hereby join together to each contribute one dollar u s to this prize to be awarded to the first company to manufacture sell and deliver within days more than big_number cars and or light trucks with the proven ability to go one million kilometers without replacement parts excluding tires brake pads and filters this prize will be awarded to an automobile manufacturing company when it can demonstrate to it’s sic competitors to the media and to peoples prize that it has reached the goal the economic and other_benefits to humanity will be enormous but proportionally the most beneficial impact will be felt by the working poor and low income persons in all lands by increasing the supply of reliable used vehicles and reducing the cost per year to purchase and maintain a motor_vehicle the prizes will all be for long-term bold large objectives that would seem to be impossible such as a million- kilometer car a universal alphabet etc we will actively solicit ideas for further prizes they must be of direct general benefit to the well being of humanity particularly to large numbers and future generations and not to a limited few such as a cure for an extremely rare disease there will be no prizes for space exploration we anticipate maintaining only a small number of prizes at a time on date respondent issued a proposed adverse_ruling as to petitioner’s exempt status petitioner filed a protest to the proposed adverse_ruling on date on date respondent issued a notice_of_determination denying petitioner’s exempt status and stated as reasons for the denial you have not established that you are operated exclusively for exempt purposes within the meaning of sec_501 of the code your primary activity is the promotion of the private interests of for-profit companies rather than the promotion of a public charitable purpose furthermore you have failed to establish that your activities serve to lessen the burdens of government within the meaning of sec_501 of the code on date petitioner filed a timely petition for declaratory_judgment seeking a determination that it is a qualified sec_501 organization exempt from federal_income_tax under sec_501 discussion a tax exemption is a matter of legislative grace and an organization seeking an exemption must prove that it comes squarely within the terms of the law conferring the benefit sought 30_tc_1151 see also fla hosp trust v commissioner 103_tc_140 affd 71_f3d_808 11th cir an organization may seek tax-exempt status before it begins operations but the administrative record must set forth sufficient detail about its prospective operations to provide the basis for the granting of the exemption 102_tc_558 affd 37_f3d_216 5th cir 82_tc_215 81_tc_958 71_tc_102 69_tc_488 petitioner has for the most part provided only generalizations in response to repeated requests by respondent for more detail on prospective activities as petitioner states in its reply brief once momentum for our first prize is substantial we will launch additional prizes to benefit of humankind the prizes will be chosen only after months and years of extended deliberation and collaboration we will continually solicit ideas and select those promising the greatest benefit to humankind interest_income from the growing prizes will be used to fund and promote new prizes so the corporation can continue creating and awarding prizes into the indefinite future such generalizations do not satisfy us that petitioner qualifies for the exemption see la verdad v commissioner supra pincite world family corp v commissioner supra pincite the single activity for which petitioner did provide detail raising money to award a prize to a manufacturing company that develops and builds a reliable car was determined by respondent to promote the private interests of for-profit companies as opposed to public charitable purposes in addition respondent found that the activity would not lessen the burdens of the government petitioner concedes that its activity will not lessen the burdens of the government but contends it will relieve the poor and distressed by providing transportation less costly to purchase and maintain sec_501 a exempts organizations described in sec_501 from federal_income_tax in order to qualify for an exemption under sec_501 the organization must be not only organized exclusively for exempt purposes but also operated exclusively for exempt purposes 114_tc_498 respondent conceded that petitioner is organized for exempt purposes but denies that petitioner will be operated exclusively for exempt purposes exempt purposes are broadly stated in sec_501 to include religious charitable scientific and educational sec_501 in relevant part provides sec_501 a exemption from taxation - an organization described in subsection c shall be exempt from taxation under this subtitle unless such exemption is denied under sec_502 or sec_503 c list of exempt_organizations - the following organizations are referred to in subsection a corporations organized and operated exclusively for charitable purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office purposes charitable is further defined in sec_1_501_c_3_-1 income_tax regs as follows the term charitable is used in sec_501 in its generally accepted legal sense and is therefore not to be construed as limited by the separate enumeration in sec_501 of other tax-exempt purposes which may fall within the broad outlines of charity as developed by judicial decisions such term includes relief of the poor and distressed lessening of the burdens of government to operate exclusively for exempt purposes does not mean that there must be an absence of nonexempt purposes quality auditing co v commissioner supra pincite nationalist movement v commissioner supra pincite a single activity might be directed to both an exempt and a nonexempt purpose our inquiry must determine whether the nonexempt purpose is incidental and not substantial if the nonexempt purpose is substantial the organization will not satisfy the operational_test regardless of the number or importance of truly exempt purposes see 326_us_279 am campaign acad v commissioner 92_tc_1053 83_tc_381 affd 823_f2d_1310 9th cir see also sec_1 c - c income_tax regs a nonexempt purpose can arise if an organization benefits private interests see am campaign acad v commissioner supra pincite sec_1_501_c_3_-1 income_tax regs states an organization is not organized or operated exclusively for one or more of the purposes specified in sec_501 unless it serves a public rather than a private interest thus it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests private interests within the meaning of this rule may include not only related_persons and insiders but also unrelated and disinterested private parties see am campaign acad v commissioner supra pincite9 if the unrelated and disinterested third party is a charitable_class bestowing of benefits on that class will not be grounds for denying the exemption see 71_tc_202 however if the disinterested third party is not a charitable_class benefits bestowed on the third party if substantial and not incidental will be sufficient to cause the exemption to be denied see am campaign acad v commissioner supra pincite 70_tc_1037 car and truck manufacturers who will receive the prize are not members of a charitable_class cf aid to artisans inc v commissioner supra pincite after examining the administrative record we have no reasonable basis other than speculation by petitioner to conclude that the poor and distressed or any other charitable_class would receive any benefit from the activity proposed we conclude that the administrative record fully supports respondent’s determination that petitioner is not entitled to exemption under sec_501 we have considered all of petitioner’s contentions arguments and requests that are not discussed herein and we conclude that they are without merit or irrelevant to reflect the foregoing decision will be entered for respondent
